Citation Nr: 0738624	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  88-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 
2005, for the establishment of service connection for 
diabetes mellitus.

2.  Entitlement to service connection for the residuals of 
trauma to the left hand and wrist, including ankylosis of the 
left little finger.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as 
secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, and from January 1991 to March 1991.  Further, the 
record reflects he had additional service in the National 
Guard from December 1976 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 1986 
and November 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  By the October 1986 rating decision, the RO denied 
service connection for residuals of trauma to the left hand 
and wrist.  Thereafter, by the subsequent November 2005 
rating decision, the RO denied service connection for PTSD 
and peripheral neuropathy.  In addition, the RO established 
service connection for diabetes mellitus, effective from May 
13, 2005.

The veteran provided testimony at hearings conducted before 
personnel at the RO in July 2003 and June 2005.  He also 
provided testimony at a hearing before the undersigned Acting 
Veterans Law Judge in June 2007.  Transcripts of these 
hearings have been associated with the veteran's VA claims 
folder.

The record also reflects that the veteran submitted 
additional evidence at the June 2007 hearing, accompanied by 
a waiver of having this evidence initially considered by the 
agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The record further reflects that the veteran's left hand 
claim was previously before the Board in July 1989, April 
1991, June 1998, and March 2005, at which time the claim was 
remanded for additional development.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially completed, and, as such, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's PTSD 
claim.  Accordingly, this appeal will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the veteran 
also initiated an appeal on the issue of entitlement to 
service connection for erectile dysfunction.  However, he did 
not perfect this appeal after a Statements of the Case (SOC) 
was promulgated in May 2006.  Therefore, the Board does not 
have jurisdiction to address this issue.  See 38 C.F.R. 
§§ 20.200, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record does not reflect the veteran filed a claim of 
service connection for diabetes mellitus prior to May 13, 
2005.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current disability of 
the left hand and wrist, to include ankylosis of the little 
finger, is causally related to military service.

4.  The competent medical evidence does not reflect the 
veteran currently has peripheral neuropathy of the lower or 
upper extremities.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 13, 
2005, for the establishment of service connection for 
diabetes mellitus are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2007).

2.  Service connection is not warranted for residuals of 
trauma to the left hand and wrist, to include ankylosis of 
the little finger.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).

3.  Service connection is not warranted for peripheral 
neuropathy of the upper and/or lower extremities.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With 
the exception of the PTSD claim, the Board, for the reasons 
stated below, finds that the duty to assist and to notify has 
been satisfied in this case.

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board notes that 
such pre-adjudication notice was sent regarding the issues 
adjudicated by the November 2005 rating decision by a letter 
dated in July 2005.  However, because the VCAA was enacted 
after the initial adjudication of the veteran's left hand 
claim in October 1986 rating decision, it was clearly 
impossible to provide notice of the VCAA before the initial 
adjudication in that claim.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7- 2004.  Moreover, 
under such circumstances, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has indicated that 
this defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Here, the 
veteran was sent VCAA notification letters dated in August 
and December 2002 which specifically referred to his left 
hand claim, and this claim was subsequently readjudicated by 
multiple Supplemental SOCs (SSOCs) beginning in March 2003.

In addition to the aforementioned VCAA letters, the veteran 
was also sent a VCAA notification letter in February 2006 
which specifically referred to his claim of entitlement to an 
earlier effective date for the establishment of service 
connection for diabetes mellitus.  He was also sent a letter 
in June 2007 which, in pertinent part, included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to these issues are in the claims folder, and 
nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claims, to 
include at his July 2003, June 2005, and June 2007 hearings.  
He was also accorded VA examinations in July 1986, November 
1998, May 2002, and August 2005 (which included a December 
2005 addendum).  Moreover, as is discussed below, the nature 
of an earlier effective date claim is such that it hinges on 
evidence which is already in the file; the resolution of the 
claim depends upon when certain document(s) were either 
received by VA and/or promulgated to the veteran.  As such, 
no amount of additional evidentiary development would change 
the outcome of this case.  For example, no examination is 
deemed warranted with respect to the earlier effective date 
claim, as any such examination would only serve to evaluate 
the current severity of the disability and not whether the 
record supports an earlier effective date.  Consequently, for 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Earlier Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. Since the veteran's 
appeal flows from her original claim of service connection, 
the provisions of 38 C.F.R. § 3.157 are not for application 
in the instant case.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than May 
13, 2005, for the establishment of service connection for 
diabetes mellitus.

The veteran has contended that his effective date should be 
retroactive to 1993, as that is when he was first tested for 
diabetes and maintains that such evidence is in his VA 
medical records.

Initially, the Board notes that the veteran's medical records 
do not indicate he was actually diagnosed with diabetes 
mellitus until 2005.  For example, VA medical records dated 
in April 2005 refer to his having been recently diagnosed 
with the condition.  Granted, an August 2005 VA medical 
examination did find that there was evidence of elevated 
blood sugar levels at least back to 1999.  Moreover, the 
Board acknowledges that the provisions of 38 C.F.R. § 3.157 
refer to circumstances where the receipt of medical evidence 
can constitute a valid claim; that the April 2005 VA medical 
records are dated earlier than the current effective date; 
and that, under the law, VA medical records which are in 
existence are constructively of record and the failure of the 
RO or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review (See Bell v. Derwinski, 2 Vet. App. 611 
(1992)).  

Despite the foregoing, the Federal Circuit has held that, in 
circumstances where the condition disclosed in the medical 
records has not previously been claimed, or determined to be 
service connected, such records do not satisfy the regulatory 
requirements of an informal claim.  MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006).  The Federal Circuit stated that 
an informal claim under section 3.157(b)(1) is a claim to 
increase or reopen a disability determination. Consequently, 
any such informal claim must be for a condition that not only 
has been the subject of a prior claim, but the condition must 
also have been previously found to be service connected.  
Thus, on its face the regulation makes clear that a medical 
examination report will only be considered an informal claim 
for an increase in disability benefits if service connection 
has already been established for a disability.  Id.

In other words, the Federal Circuit held in MacPhee that even 
when there is medical evidence of the existence of a 
disability for which the veteran eventually seeks service 
connection, the records in and of themselves do not 
constitute an original claim of service connection.  Thus, 
the assignment of an effective date for the veteran's 
diabetes must be based upon when he first filed a valid claim 
of service connection for the disability and not when the 
condition was first diagnosed.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  A thorough review of the evidence of 
record does not reflect any written communication was 
received by VA prior to May 13, 2005, in which it was 
contended that the veteran was entitled to service connection 
for diabetes mellitus and/or that he intended to apply for 
such benefits.  In short, no valid claim of service 
connection for diabetes mellitus was received prior to the 
current effective date.  See Rodriguez, supra

For these reasons, the Board finds that there is no legal 
basis upon which to assign an earlier effective date for the 
establishment of service connection for diabetes mellitus.  
Consequently, the benefit sought on appeal must be denied.

II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes 
full-time duty performed for training purposes by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(3)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation on nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required to consider 
whether service connection was warranted pursuant to the 
holding in Allen, supra, the veteran is not prejudiced by the 
Board decision to proceed with the adjudication of this case.  
See Bernard, supra.

A.  Left Hand

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current disability of the left hand and wrist, to 
include ankylosis of the little finger, is causally related 
to active service.

The veteran has essentially contended that he his current 
disability of the left hand is due to an in-service injury 
during his service in the National Guard.  

The record confirms that the veteran was hospitalized in 
January 1977 following a motor vehicle accident during which 
he sustained multiple injuries to include the left hand.  VA 
medical records dated in January 1977 indicate a further 
assessment of rule out fracture of the face, rule out 
fracture of left wrist, and rule out fracture of left hand.  
X-ray examination of the skull, arms, and left hand was 
negative for a fracture or dislocation of the left wrist or 
hand, however, the veteran was noted to have a ligamentous 
injury to the fifth digit of the left hand.  When flexed 
positively to 90 degrees he could not extend it.  He was 
noted to have deep abrasions of the left malar region and 
abrasions of the dorsum of the left hand.  There no finding 
of a fracture of the skull or cheek.  A discharge summary 
noted a final diagnosis of multiple body trauma, fracture of 
the right humerus without neuromuscular involvement, and 
abrasions of the left malar region and left hand.

The record also reflects the veteran was in the National 
Guard at the time of the January 1977 motor vehicle accident.  
Service records dated in February 1977 indicate that the 
accident occurred during a period of inactive duty training, 
although there are other references to it having been a 
period of ACDUTRA.  In either case, as the claim is based 
upon an injury and not a disease, the distinction between 
inactive duty training and ACDUTRA is irrelevant for the 
purpose of determining whether service connection is 
warranted in this case.  

The Board further observes that while the service records do 
not indicate that a formal line of duty determination was 
made regarding the injuries sustained in that accident, he is 
service-connected for residual fractures of the right and 
left humerus (i.e., shoulders) that were incurred as a result 
of this accident.

The Board acknowledges that post-service medical records 
include findings regarding the left wrist and hand.  However, 
no competent medical evidence is of record which relates any 
current disability to the January 1977 left hand injury.  
Moreover, a November 1998 VA bones examination noted that he 
sustained a post-service, work-related injury to the left 
hand while changing a tire.  The examiner indicated that the 
veteran's medical records had been reviewed, and opined that 
the veteran's present disability of the left hand was not 
related to the trauma sustained in January 1977, but was 
related to the post-service work-related injury.

Simply put, the only competent medical opinion of record to 
address the etiology of the veteran's current left hand 
disability is against a finding that it is causally related 
to his military service.  Consequently, the benefit sought on 
appeal must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

B.  Peripheral Neuropathy

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for peripheral neuropathy of the upper 
and/or lower extremities.

The veteran has contended that he has peripheral neuropathy 
of the upper and lower extremities as secondary to his 
service-connected diabetes mellitus.  However, a thorough 
review of the competent medical evidence of record does not 
actually support a finding that he has the claimed 
disability.  For example, an August 2005 VA neurologic 
examination found that there was no electrodiagnostic 
evidence of a peripheral neuropathy in the upper or lower 
extremities at present.  In a subsequent December 2005 
addendum, based upon review of the claims folder, it was 
opined, in pertinent part, that the veteran does not have 
peripheral neuropathy secondary to diabetes.  No subsequent 
medical evidence has since been submitted which includes a 
diagnosis of peripheral neuropathy of the upper and/or lower 
extremities.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for peripheral neuropathy.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  See generally 
Gilbert, supra; Ortiz, supra.  Accordingly, the benefit 
sought on appeal is denied.  


ORDER

Entitlement to an effective date earlier than May 13, 2005, 
for the establishment of service connection for diabetes 
mellitus, is denied.

Entitlement to service connection for the residuals of trauma 
to the left hand and wrist, including ankylosis of the left 
little finger, is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, claimed as secondary to 
service-connected diabetes mellitus, is denied.


REMAND

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The record reflects that service connection was previously 
denied for PTSD by rating decisions dated in February 1996, 
September 1997, and February 2000.  The veteran was informed 
of all these denials, including his right to appeal, and he 
did not appeal these denials.  Consequently, these decisions 
are now final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2007); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The Board observes that the veteran appears to have been 
aware of the consequences of the prior denials as his 
September 2004 claim states that he wanted to "reopen" his 
PTSD claim.  Nevertheless, the RO never adjudicated the 
veteran's current claim on the basis of whether new and 
material evidence has been received.  Although the RO's 
adjudication of this claim on the merits may constitute an 
implicit determination that such evidence has been received, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  Moreover, a finding 
that the RO made such an implicit determination appears 
inconsistent with the fact that it denied service connection 
for PTSD on the basis that there is no credible supporting 
evidence to corroborate the veteran's report of in-service 
stressors upon which the diagnosis of PTSD was based.  As 
this was essentially the same basis of the prior denials, it 
suggests that the RO is of the opinion the evidence was 
cumulative and redundant.  

More importantly, during the pendency of this appeal, on 
March 31, 2006, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in 
pertinent part, that the VCAA notice requirements in regard 
to new and material evidence claims require the VA to send a 
specific notice letter to the veteran that (1) notifies the 
veteran of the evidence and information necessary to reopen 
the claim, (i.e., describes what new and material evidence 
is); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.

Although it appears that the veteran was sent adequate VCAA 
notification letters regarding elements (2) and (3), it does 
not appear he was provided with adequate notification as to 
element (1).  In short, it does not appear the veteran has 
received adequate notification pursuant to Kent, supra.  
Therefore, the Board concludes that a remand is required in 
order for the veteran to be provided with notification that 
adequately advises him of the current standard for new and 
material evidence as set forth under 38 C.F.R. § 3.156(a), as 
well as what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Moreover, as a remand is otherwise required in the instant 
case, the Board concludes that the RO should make an explicit 
determination as to whether new and material evidence has 
been received which is adequate to reopen the previously 
denied claim of service connection for PTSD.

For these reasons, the appeal is REMANDED for the following:

1.  Pleased send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
which includes an explanation as to the 
information and evidence necessary to 
reopen the claim for service connection 
for PTSD and to substantiate the 
underlying claim of service connection; an 
explanation as to the bases for the denial 
in the prior final decision; an 
explanation as to what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
that were found insufficient in the 
previous denial; and an explanation as to 
what constitutes "new" and what 
constitutes "material" evidence pursuant 
to the criteria of 38 C.F.R. § 3.156 in 
effect as of August 29, 2001.  This notice 
is outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
and make a specific determination as to 
whether new and material evidence has 
been received to reopen the previously 
denied claim of service connection for 
PTSD.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained and development conducted since the 
February 2006 SOC, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


